Exhibit 10.88 SETTLEMENT AGREEMENT This Settlement Agreement (“Agreement”) is made by and between Lara Energy, Inc. (“Lara”),and J & P Family Properties, Ltd. (“J&P”), and Gulf Coast Oil Corporation (“Gulf Coast”), effective the 24th day of July, A.Recitals 1.On or about June 30, 2006, J&P, Lara and Gulf Coast entered into a Asset Purchase Agreement relating to the Mustang Creek Prospects in McMullen and Atascosa Counties, Texas. 2.On or about June 30, 2006, J&P, Lara, and Gulf Coast entered into a letter agreement that agreed to create and continue the Area of Mutual Interest (“AMI”) established in the Geophysical Exploration Agreement dated January 8, 2004 by and between Manti Resources, Inc., J&P and Lara (“GEA”). 3.A dispute has risen as to the parties’ obligations under these agreements as referenced in letters dated February 5, 2008 and March 14, 2008 from Mr. David Prehn, and the letter dated May 30, 2008 from Mr. Paul Kratzig (hereinafter the “Claims”). 4.Gulf Coast has denied, and continues to deny, all of the Claims. 5.In order to avoid the uncertainties, annoyance and expense of litigation, and for and in consideration of the agreements, covenants and releases set forth herein, all the parties hereto have agreed, without any party making any admission to any other party, to do the following: (1) to fully compromise and settle the Claims and (2) to further clarify and define the AMI as a part of such settlement. B.Agreements, Covenants, and Release 1.
